Per Curiam,
This action was brought under the Federal Employers’ Liability Act. At the threshold of the trial below plaintiff undertook to show by the first two witnesses called that when the decedent was killed the defendant company was engaged in interstate commerce, but their testimony was just to the contrary. The tunnel in which he was working when struck by a train was not used at all by the defendant in the business of interstate commerce, and the judgment of nonsuit could not have been withheld: Hench v. Pennsylvania R. R. Co., 246 Pa. 1; Mayers v. Union R. R. Co., 256 Pa. 474.
Judgment affirmed.